UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported): February 29, 2008 SAVE THE WORLD AIR, INC. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 0-29185 (Commission File Number) 52-2088326 (IRS Employer Identification No.) 235 Tennant Avenue, #5, Morgan Hill, California 95037 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818)487-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement From December 27, 2007, through February 29, 2008, Save the World Air, Inc. (the “Company”) conducted and concluded a private offering (the “Winter 2008 Offering”) of up to $1,000,000 aggregate face amount of its convertible notes (the “Winter 2008 Notes”) with 16 accredited investors. $521,400 aggregate face amount of the Winter 2008 Notes were sold for an aggregate purchase price of $474,000.While the stated interest rate on the Winter 2008 Notes is 0%, the actual interest rate on the Winter 2008 Notes is 10%. The Winter 2008
